DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Amendments
Claims 1-16 were previously pending and subject to a final action dated 09/19/2019. In the response filed on 06/28/2022, claims 1, 14 and 16 were amended. Therefore, claims 1-16 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s Remarks, filed concerning the previous rejections of claims 1-16 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 16 recites “wherein the user-specified plurality of dependencies included in the manifest configuration object includes at least one script…,” and “wherein the aggregating dependencies includes copying the at least one script included in the manifest configuration object of each page feature bundle of the plurality of page feature bundles into memory and consolidating the copied scripts to a single file;” The claim recites at least one script, thereby including a script in the manifest configuration object. However, the scope of the claim is indefinite when the claim recites “consolidating the copied scripts to a single script” but the claim only recited at least one script. It’s unclear that there is more than one scripts to be consolidated to a single script when the claim only recites at least one script.
Dependent claims 2-13, and 15 are rejected in view of their dependency on independent claims 1, and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 8-16 are rejection under 35 U.S.C. 103 as being unpatentable over Goswami et al. (US PGPUB: 20140229818 Published Date: Aug. 14, 2014 hereinafter “Goswami”) in view of Bapst et al. (US PGPUB: 20130226992 Published Date: Aug. 29, 2013 hereinafter “Bapst”) in view of Alstad (US PGPUB: 20090276488, Filed Date: Apr. 20, 2009, hereinafter “Alstad”).
Regarding independents claim 1, Goswami teaches: A system comprising: a network interface; and a processor configured to: (Goswami − [0025] As shown in FIG. 1, computer system 100 includes a plurality of user systems 102, 104, and 106, a network 108, and a plurality of servers, 110, 112, and 114. Communication among user systems 102, 104, and 106 and servers 110, 112, and 114 is carried out over network 108 using well-known network communication protocols)
receive, from an end user device via the network interface, a request for displaying a page on the end user device; (Goswami − [0007] Various approaches are described herein for, among other things, generating a user interface configured for a mobile device, on-the-fly at run time, in response to receiving a request for a Web page from the mobile device. The user interface is configured (e.g., optimized) for displaying the Web page on that mobile device.)
identify a plurality of page feature bundles included in the page, (Goswami − [0051-0052] The layout API or Web API expressed in JSON (Javascript Object Notation) or XML (extensible markup language) is language to identify data associated with modules, which are eventually used to construct the UI (user interface) for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053-0054] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles. Each of the modules (s) includes metadata specifying a respective data types. For example in Fig. 2 in layout 200, contains an article module 216 which contains headline 218, 220, and 222, all of which are depicted as images.)
wherein each page feature bundle of the plurality of page feature bundles includes specification for (1) one page feature which is to be displayed on the page, (Goswami − [0051-0053] The layout API expressed in JavaScript Object Notation (JSON) or Extensible Markup Language (XML) is configured with parameters 408 (e.g., alias, region, language, device) and the alias parameter is for determining type of page (e.g. ., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles); the region parameter; the language parameter; and the device parameter indicating the device type for a layout site; status; and format indicates a data format for the requesting mobile device.)
resolve, using the single file, dependencies in accordance with the optimized set of dependencies; (Goswami − [0046] The type parameter may be used to configure (e.g., optimize) the requested Web page in accordance with the capabilities of the mobile device.)
render the page by rendering page features of the plurality of page feature bundles using the resolved dependencies; (Goswami − [0046] [0062] A request for a Web page, such as request 404 shown in FIG. 4, may include a user agent that specifies information about the type of browser and/or mobile device that the user is using. Such information may be utilized to configure (e.g., optimize) the UI. For example, if the user uses a low grade mobile device, the UI that is generated may be minimalistic in nature without any scroll bars or videos.)
and provide the rendered page for display to the end user device. (Goswami − [0007] The user interface is configured (e.g., optimized) for displaying the Web page on that mobile device. The user interface for the mobile device may show the Web page with an appearance and content that are similar to those of the corresponding Web page that is viewed on other devices, such as a non-mobile device.)
Goswami teaches a manifest configuration object recites as JSON or XML file but does not explicitly teach: and additionally (2) a manifest configuration object including a user-specified plurality of dependencies on resources for composing the one page feature on the page, wherein the user-specified plurality of dependencies included in the manifest configuration object includes at least one script, and wherein the user-specified plurality of dependencies included in the manifest configuration object are separate from dependencies included in a markup of the page;
However, Bapst teaches: and additionally (2) a manifest configuration object including a user-specified plurality of dependencies on resources for composing the one page feature on the page, (Bapst – [0005] [0045] A rendering of webpages by mobile computing device include generating on a server meta information for generating a manifest for the webpage for each type of user agent based on the generated meta information. The client may submit collected meta information to a server. This meta information may include the client's user agent (UA), lists of object uniform resource locators (URLs), object dependencies, object types, sizes, layout information, and other similar information. Different manifests may be generated for each type or form of user agent (i.e., user agent-specific manifest))
wherein the user-specified plurality of dependencies included in the manifest configuration object includes at least one script, (Bapst − [0055] In an aspect, the manifest may include JavaScript (script) meta information)
and wherein the user-specified plurality of dependencies included in the manifest configuration object are separate from dependencies included in a markup of the page; (Bapst – [0070] Fig. 4B This request may identify both the desired webpage and the client's user agent identifying information. In block 456, the server may use the received webpage identifier and the client user agent identifying information to locate within a database the appropriate manifest, and transmit that manifest to the requesting client. In block 457, the requesting client may receive the transmitted manifest and use the information in the manifest to assign priorities to resources required for the webpage by comparing the manifest information with current client information, such as cached webpage elements.)
aggregate dependencies, based at least on the respective manifest configuration object of said each page feature bundle, of said plurality of page feature bundles to generate an optimized set of dependencies for the page, (Bapst – [0070] Fig. 4B The client may assign priorities to the resources needed to load the webpage (i.e., resources identified in the manifest that are not stored in cache). In block 458, the client may transmit requests for resources necessary to load the webpage in a sequence determined by the assign priorities, and receive the requested resources from the web server.)
wherein the aggregating dependencies includes copying the at least one script included in the manifest configuration object of each page feature bundle of the plurality of page feature bundles into memory (Bapst − [0059] The manifest may be pre-cached on the mobile device, such as may occur when the webpage is preloaded and provided to the browser in advance of a request to access a page.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst as both inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined.
Goswami does not explicitly teach: and consolidating the copied scripts to a single file;
However, Alstad teaches: and consolidating the copied scripts to a single file; (Alstad − [0118] JavaScript Consolidator: In one embodiment of the present invention, an instruction can be created using the methods described above, such that two or more references to external JavaScript source code files on a given page can be consolidated into a single external reference (single file) containing some or all of their individual contents.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst and Alstad as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources. 
Regarding dependents claim 2, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami teaches: wherein the providing includes transmitting the rendered page and a file of aggregated said dependencies or resources associated with said dependencies to the end user device. (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles))
Regarding dependents claim 3, Goswami, Bapst and Alstad discloses all the features with respect to claim 2 as outlined above
Goswami teaches: wherein said page features of identified page feature bundles include at least two page features requiring a particular resource, (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles);)
and wherein the said file transmitted with the rendered page includes only one instance of the particular resource. (Goswami – [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles))
Regarding dependents claim 8, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami teaches: wherein the page is a web page. (Goswami − [0007] Various approaches are described herein for, among other things, generating a user interface configured for a mobile device, on-the-fly at run time, in response to receiving a request for a Web page from the mobile device. The user interface is configured (e.g., optimized) for displaying the Web page on that mobile device.)
Regarding dependents claim 9, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami does not explicitly teaches: wherein the aggregating comprises combining a plurality of scripts corresponding to respective page features into a single optimized script.
However, Bapst teaches: wherein the aggregating comprises combining a plurality of scripts corresponding to respective page features into a single optimized script. (Bapst – [0080] Fig. 6 In operation 4a, based on network condition and cache-ability of the missing requests, the server 208 may decide to perform one or more of the following operations: push all missing cacheable resources to the client 110A in the order defined in operation 3)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst and Alstad as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources. 
Regarding dependents claim 10, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami teaches: wherein the manifest configuration object includes one or more of a template, a script, another manifest, a style, or external file. (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device.)
Regarding dependents claim 11, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami teaches: wherein the optimized set of dependencies includes a unified set of normalized, page-specific, dependencies, (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles))
and wherein the of normalized dependencies include at least one of JavaScript, CSS, images, and rich media. (Goswami – [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles);)
Regarding dependents claim 12, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami teaches: wherein said at least one page feature specifies a content type and one or more attributes associated with rendering content of the content type. (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles);)
Regarding dependents claim 13, Goswami, Bapst and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami does not explicitly teaches: wherein said at least one page feature during rendering of the page feature and before rendering of the web page having the rendered page feature, generates a dependency, and wherein the generated dependency is included in a manifest before the web page is rendered.
However, Bapst teaches: wherein said at least one page feature during rendering of the page feature and before rendering of the web page having the rendered page feature, generates a dependency, and wherein the generated dependency is included in a manifest before the web page is rendered. (Bapst – [0005] [0045] A rendering of webpages by mobile computing device include generating on a server meta information for generating a manifest for the webpage for each type of user agent based on the generated meta information. The client ma submit collected meta information to a server. This meta information may include the client's user agent (UA), lists of object uniform resource locators (URLs), object dependencies, object types, sizes, layout information, and other similar information.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst and Alstad as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources. 
Regarding independent claim 14, is directed to a method. Claim 14 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale.
Regarding dependents claim 15, Goswami, Bapst and Alstad discloses all the features with respect to claim 14 as outlined above
Goswami teaches: wherein the providing includes transmitting the rendered page and a file of aggregated said dependencies or resources associated with said dependencies to the end user device. (Goswami − [0051-0054] The layout API or Web API expressed in JSON or XML language to determine the layout module 414 from the requested of the web page stored on a remote server. Once the layout is obtained by the layout API, a data extraction API may be used to gather data associated with the modules, which are eventually used to construct the UI for the mobile device. The data associated with the modules represents the plurality of page features within the modules representing the UI for the mobile device. [0053] In an example embodiment, a layout API is configured with parameters 408 (e.g., alias, region, language, device) and has the following format: where alias indicates a type of page (e.g., a landing/main page having multiple modules, a slideshow page having slideshows, or a story page having articles))
Regarding independent claim 16, is directed to a non-transitory computer readable storage medium. Claim 16 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami, Bapst and Alstad as applied to claims 1-3, and 8-16 above, and further in view of in further view Lam et al. (US PGPUB: 20160103803 Published Date: Apr. 14, 2016 hereinafter “Lam”).
Regarding dependents claim 4, Goswami, Bapst, and Alstad discloses all the features with respect to claim 1 as outlined above
Goswami does not explicitly teach: wherein the aggregating comprises at least one of compacting, minification and de-duplication of said dependencies.
However, Lam teaches: wherein the aggregating comprises at least one of compacting, minification and de-duplication of said dependencies. (Lam ─ [0052] After the resource analysis engine 120 completes an analysis of component library usage, the unique resource identifier 266--in the deduplication engine 170--identifies a reference of unique resources for the components used to render and deliver a web page console.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst, Alstad and Lam as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources.
Regarding dependents claim 5, Goswami, Bapst, and Alstad discloses all the features with respect to claim 4 as outlined above
Goswami does not explicitly teach: wherein the aggregating comprises the de- duplication of said dependencies.
However, Lam teaches: wherein the aggregating comprises the de- duplication of said dependencies. (Lam − [0052-0057] After the resource analysis engine 120 completes an analysis of component library usage, the unique resource identifier 266--in the deduplication engine 170--identifies a reference of unique resources for the components used to render and deliver a web page console. The unique resource identifier 266 identifies the unique components for rendering the console as JS1, JS2, JS3, CSS1, and CSS2. Then the library cache controller 276 provides the unique component reference list to the library caching engine 160,)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst, Alstad and Lam as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources.
Regarding dependents claim 6, Goswami, Bapst, and Alstad discloses all the features with respect to claim 5 as outlined above
Goswami does not explicitly teach: wherein the de-duplication includes both internally packaged scripts and externally referenced dependencies.
However, Lam teaches: wherein the de-duplication includes both internally packaged scripts and externally referenced dependencies. (Lam ─ [0033] Local libraries 108 and remote libraries 148 include the common or canonical resources for console interfaces and other applications. Examples of the content of local libraries 108 include JavaScript, images, and cascaded style sheets (CSS).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst, Alstad and Lam as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources.
Regarding dependents claim 7, Goswami, Bapst, and Alstad discloses all the features with respect to claim 6 as outlined above
Goswami does not explicitly teach: wherein said de-duplication generates a single file for substantially all said dependencies,
However, Lam teaches: wherein said de-duplication generates a single file for substantially all said dependencies, (Lam ─ [0049] The disclosed technology includes analysis options. The resource analysis engine 120 can combine the results of static analysis, dynamic analysis, and sampling analysis to compile an accurate reference for the resource files used to render a console web page, That information is stored for use by the deduplication engine 170. Examples of storage formats include XML (extensible Markup Language), GPB (Google Protocol Buffers), CSV (comma separated values), JSON (JavaScript Object Notation), BSON (Binary JSON), TOTAL (Tom's Obvious, Minimal Language), and YAML (Yet Another Markup Language).)
and wherein the single file is then compacted and minified before use in rendering the web page. (Lam ─ [0049-0051] An example XML format for identifying libraries used with a complex web page: These XML statements are stored for the currently used library components. When a component changes, such as when a web page console design changes, the resource analysis engine 120 computes updated metadata, adding new resources to the test page, and to the xml.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have incorporate the teaching of Goswami with the teaching of Bapst, Alstad and Lam as all inventions are related to generating an optimized web page. One ordinarily skill artisan would have been motivated to do so to provide Goswami with a user agent-specific manifest for identifying the type of resources required for rendering module(s) on a webpage based on the user-specific manifest. This close relation suggest a high expectation of success when combined. The motivation to combine to improve and increase download times for web page resources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177